UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section13 or 15 (d)of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2007 or ¨ Transition Report Pursuant to Section13 or 15 (d)of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 333-112246 Morris Publishing Group, LLC Morris Publishing Finance Co.* (Exact name of Registrants as specified in their charters) Georgia 58-1445060 Georgia 20-0183044 (State of organization) (I.R.S. Employer Identification Numbers) 725 Broad StreetAugusta, Georgia 30901 (Address of principal executive offices) (Zip Code) (706) 724-0851 (Registrants’ Telephone number) Indicate by check mark whether the Registrants (1)have filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)have been subject to such filing requirements for the past 90 days. Yes¨Nox Indicate by check mark whether the Registrants are large accelerated filers, accelerated filers, or non-accelerated filers. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Check one: Large Accelerated Filer Accelerated Filer Non-Accelerated Filerx Indicate by check mark whether the Registrant Morris Publishing Group, LLC is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox Indicate by check mark whether the Registrant Morris Publishing Finance Co. is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesxNo¨ * Morris Publishing Finance Co. meets the conditions set forth in General Instruction H (1)(a)and (b)of Form 10-Q and is therefore filing this form with the reduced disclosure format. MORRIS PUBLISHING GROUP, LLC MORRIS PUBLISHING FINANCE CO. QUARTERLY REPORT FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2007 TABLE OF CONTENTS Page FORWARD LOOKING STATEMENTS 1 PART I. Item 1.Financial Statements: Unaudited condensed consolidated balance sheets as of June 30, 2007 and December 31, 2006 2 Unaudited condensed consolidated statements of income for the three and six month periods ended June 30, 2007 and 2006 3 Unaudited condensed consolidated statements of cash flows for the six month periods ended June 30, 2007 and 2006 4 Notes to unaudited condensed consolidated financial statements 5 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3.Quantitative and Qualitative Disclosures about Market Risk 28 Item 4.Controls and Procedures 28 PART II. Item 1.Legal Proceedings. 29 Item 1A.Risk Factors 29 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 29 Item 3.Defaults Upon Senior Securities. 29 Item 4.Submission of Matters to a Vote of Security Holders. 29 Item 5.Other Information 29 Item 6.Exhibits 29 Morris Publishing Group, LLC is a wholly owned subsidiary of Morris Communications Company, LLC, a privately held media company. Morris Publishing Finance Co., a wholly owned subsidiary of Morris Publishing Group, LLC, was incorporated in 2003 for the sole purpose of serving as a co-issuer of our senior subordinated notes in order to facilitate the offering. Morris Publishing Finance Co. does not have any operations or assets of any kind and will not have any revenues. In this report, “Morris Publishing,” “we,” “us” and “our” refer to Morris Publishing Group, LLC and its subsidiaries. “Morris Communications” refers to Morris Communications Company, LLC. Table of Contents FORWARD LOOKING STATEMENTS This report contains forward-looking statements. These statements relate to future periods and include statements regarding our anticipated performance. You may find discussions containing such forward-looking statements in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Item 7 of this report. Generally, the words “anticipates,” “believes,” “expects,” “intends,” “estimates,” “projects,” “plans” and similar expressions identify forward-looking statements. These forward-looking statements involve known and unknown risks, uncertainties and other important factors that could cause our actual results, performance or achievements or industry results, to differ materially from any future results, performance or achievements expressed or implied by these forward-looking statements. Although we believe that these statements are based upon reasonable assumptions, we can give no assurance that these statements will be realized. Given these uncertainties, prospective investors are cautioned not to place undue reliance on these forward-looking statements. These forward-looking statements are made as of the date of this report. We assume no obligation to update or revise them or provide reasons why actual results may differ. Important factors that could cause our actual results to differ materially from our expectations include, without limitation:  increases in financing, labor, health care and/or other costs, including costs of raw materials, such as newsprint;  general economic or business conditions, either nationally, regionally or in the individual markets in which we conduct business (and, in particular, the Jacksonville, Florida market), may deteriorate and have an adverse impact on our advertising or circulation revenues or on our business strategy;  other risks and uncertainties. -1- Table of Contents PART I ITEM 1.FINANCIAL STATEMENTS Morris Publishing Group, LLC Unaudited condensed consolidated balance sheets June 30, December 31, (Dollars in thousands) 2007 2006 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 7,764 $ 6,964 Accounts receivable, net of allowance for doubtful accounts of $2,887 and $2,625 at June 30, 2007 and December 31, 2006 , respectively 49,225 58,236 Inventories 5,730 4,030 Deferred income taxes, net 2,119 2,248 Prepaid and other current assets 1,661 1,065 Total current assets 66,499 72,543 NET PROPERTY AND EQUIPMENT 142,850 144,117 OTHER ASSETS: Goodwill 188,394 188,394 Intangible assets, net of accumulated amortization of $6,206 and $63,961at June 30, 2007 and December 31, 2006, respectively 9,895 12,267 Deferred loan costs and other assets, net of accumulated amortization of loan costs of $5,465 and $4,669 at June 30, 2007 and December 31, 2006, respectively 10,883 11,522 Total other assets 209,172 212,183 Total assets $ 418,521 $ 428,843 LIABILITIES AND MEMBER'S DEFICIENCY IN ASSETS CURRENT LIABILITIES: Accounts payable $ 8,844 $ 10,399 Current maturities of long-term debt 6,563 2,188 Accrued interest 9,437 9,427 Due to Morris Communications 1,739 1,326 Deferred revenues 18,610 16,649 Accrued employee costs 11,740 12,916 Other accrued liabilities 2,644 1,556 Total current liabilities 59,577 54,461 LONG-TERM DEBT, less current portion 515,438 521,813 DEFERRED INCOME TAXES, less current portion 16,817 18,406 POSTRETIREMENT BENEFITS DUE TO MORRIS COMMUNICATIONS 26,554 25,948 OTHER LONG-TERM LIABILITIES 3,942 3,750 Total liabilities 622,328 624,378 COMMITMENTS AND CONTINGENCIES (NOTE 6) MEMBER'S DEFICIENCY IN ASSETS Member's deficit (206,645 ) (172,382 ) Loan payable to (receivable from) Morris Communications, net 2,838 (23,153 ) Total member's deficiency in assets (203,807 ) (195,535 ) Total liabilities and member's deficiency in assets $ 418,521 $ 428,843 See notes to consolidated financial statements. -2- Table of Contents Morris Publishing Group, LLC Unaudited condensed consolidated statements of income Three months ended June 30, Six months ended June 30, (Dollars in thousands) 2007 2006 2007 2006 NET OPERATING REVENUES: Advertising $ 91,993 $ 98,988 $ 178,763 $ 191,361 Circulation 16,976 17,259 33,801 34,803 Other 3,966 4,018 8,063 8,027 Total net operating revenue 112,935 120,265 220,627 234,191 OPERATING EXPENSES: Labor and employee benefits 45,192 43,400 90,194 87,432 Newsprint, ink and supplements 11,886 14,925 24,841 29,689 Other operating costs (excluding depreciation and amortization) 33,229 32,019 66,925 64,027 Depreciation and amortization expense 4,960 5,193 10,282 10,474 Total operating expenses 95,267 95,537 192,242 191,622 Operating income 17,668 24,728 28,385 42,569 OTHER EXPENSES (INCOME): Interest expense, including amortization of debt issuance costs 9,437 9,171 18,756 18,171 Interest income (1 ) (1 ) (4 ) (68 ) Other, net (48 ) (46 ) (92 ) (57 ) Total other expenses, net 9,388 9,124 18,660 18,046 INCOME BEFORE INCOME TAXES 8,280 15,604 9,725 24,523 PROVISION FOR INCOME TAXES 3,333 5,883 3,990 9,465 NET INCOME $ 4,947 $ 9,721 $ 5,735 $ 15,058 See notes to condensed consolidated financial statements. -3- Table of Contents Morris Publishing Group, LLC Unaudited condensed consolidated statements of cash flows Six months ended June 30, (Dollars in thousands) 2007 2006 OPERATING ACTIVITIES: Net income $ 5,735 $ 15,058 Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization 10,282 10,474 Deferred income taxes (1,460 ) (1,167 ) Amortization of debt issuance costs 797 810 Loss (gain) on sale and disposal of fixed assets, net 17 (17 ) Changes in assets and liabilities, net of effects of businesses acquired: Accounts receivable 9,011 3,823 Inventories (1,700 ) 258 Prepaids and other current assets (595 ) (328 ) Other assets (158 ) (181 ) Accounts payable (1,555 ) (1,446 ) Accrued employee costs (1,176 ) (712 ) Accrued interest 10 19 Due to Morris Communications 413 1,537 Deferred revenues and other liabilities 3,050 1,437 Postretirement obligations due to Morris Communications 606 845 Other long-term liabilities 187 114 Net cash provided by operating activities 23,464 30,524 INVESTING ACTIVITIES: Capital expenditures (6,712 ) (2,365 ) Restricted cash released from escrow - 6,780 Net proceeds from sale of property and equipment 130 99 Acquisitions of businesses (75 ) - Net cash (used in) provided by investing activities (6,657 ) 4,514 FINANCING ACTIVITIES: Proceeds from revolving credit facility 26,000 34,000 Repayments on revolving credit facility (28,000 ) (37,000 ) Advances on loan receivable from Morris Communications (14,007 ) (20,850 ) Net cash used in financing activities (16,007 ) (23,850 ) NET INCREASE IN CASH AND CASH EQUIVALENTS 800 11,188 CASH AND CASH EQUIVALENTS, beginning of period 6,964 12,458 CASH AND CASH EQUIVALENTS, end of period $ 7,764 $ 23,646 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Interest paid $ 17,949 $ 17,343 Income taxes paid to Morris Communications 5,505 10,632 Accrued capital expenditures - 22 Dividends applied against loan receivable from Morris Communications 40,000 15,000 See notes to consolidated financial statements. -4- Table of Contents MORRIS PUBLISHING GROUP, LLC Notes to condensed consolidated financial statements (unaudited) (Dollars in thousands) 1. Basis of Presentation and Change in Significant Accounting Policies Basis of presentation– The accompanying condensed consolidated financial statements furnished herein reflect all adjustments, which in the opinion of management, are necessary for the fair presentation of the Company’s financial position and results of operations. All such adjustments are of a normal recurring nature. Results of operations for the three and six month interim periods in 2007 are not necessarily indicative of results expected for the full year. While certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) have been condensed or omitted, the Company believes that the disclosures herein are adequate to keep the information presented from being misleading. These condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and the notes thereto for the year ended December 31, 2006. The accounting policies that are employed are the same as those shown in Note 1 to the consolidated financial statements as of December 31, 2006 and 2005 and for each of three years ended December 31, 2006. 2. Transactions with Morris Communications Management fee– The Company was charged with a management fee by Morris Communications in an amount equal to 4% of the total net operating revenue, as defined in the management agreement. These management fees totaled $4,497 and $4,770 for the three months ended June 30, 2007 and 2006, respectively, and $8,831 and $9,368 for the six months ended June 30, 2007 and 2006, respectively. This expense compensates Morris Communications for corporate services and costs incurred on behalf of the Company, including executive, legal, secretarial, tax, internal audit, risk management, employee benefit administration, airplane usage and other support services. The Company has recorded this management fee within other operating costs in the accompanying financial statements. Technology and shared services fee–The Company was charged with a technology and shared services fee from Morris Communications, as defined in the management agreement. This fee is based upon the lesser of 2.5% of total net operating revenue of the Company or the actual technology costs applicable to the Company based upon usage. The technology and shared services fees paid to Morris Communications, which was based upon 2.5% of the total net operating revenue of the Company, totaled $2,810 and $2,973 for the three months ended June 30, 2007 and 2006, respectively, and $5,519 and $5,854 for the six months ended June 30, 2007 and 2006, respectively. The Company has recorded this management fee within other operating costs in the accompanying financial statements. Employees’ 401(k) plan– The Company participates in Morris Communications’ 401(k) plan. Under this plan, contributions by employees to the 401(k) plan are matched (up to 5% of pay) by Morris Communications. Expenses were allocated to the Company based on specific identification of employer matching contributions of $1,056 and $1,077 for the three months ended June 30, 2007 and 2006, respectively, and $2,148 and $2,160 for the six months ended June 30, 2007 and 2006, respectively. Retiree health care benefits– The Company participates in Morris Communications’ retiree health care plan, which provides certain health care benefits for eligible retired employees and their dependents. The plan requires the Company to be separately liable for its portion of the postretirement health benefit obligation. Accordingly, the Company and Morris Communications have completed a formal actuarial valuation of the postretirement obligation for the Company as of and for the year ended December 31, 2006. -5- Table of Contents Under Morris Communications’ plan, full-time employees who were hired before January 1, 1992 and retire after ten years of service are eligible for these benefits. Full-time employees hired on or after January 1, 1992 must have 25 years of service to be eligible. Generally, this plan pays a percentage of most medical expenses (reduced for any deductible) after payments made by government programs and other group coverage. This plan is unfunded. Lifetime benefits under the plan are limited to $100 per employee. Expenses related to this plan have been allocated to the Company based on total headcount. The expenses allocated to the Company, and the related contributions recorded were $303 and $423 for the three months ended June 30, 2007 and 2006, respectively, and $606 and $845 for the six months ended June 30, 2007 and 2006, respectively. The Company was also allocated its portion of the postretirement health benefit obligation. The amounts allocated to the Company, based on total headcount were $26,554 and $25,948 as of June 30, 2007 and December 31, 2006, respectively. The Medicare Prescription Drug, Improvement, and Modernization Act of 2003 provided a federal subsidy which began in 2006 to postretirement medical plans that provide prescription drug benefits to retirees. The subsidy provides plan sponsors 28% of individual retirees’ annual prescription drug costs (in dollars) between $250 and $5,000 for retirees who are eligible for but opt out of Medicare Part D Prescription coverage. This subsidy, when integrated with current claim costs, had the effect of decreasing liabilities and costs reported under the current accounting guidance for plans that were at least actuarially equivalent to the Medicare Part D benefit. The Company has reflected the effect of this subsidy in the accompanying financial statements. The following is an estimate of the Company’s net periodic benefit cost for all of 2007: 2007 Service cost $ 514 Interest cost 1,409 Net periodic benefit cost 1,923 Less: employee contributions (711 ) Estimated net benefit expense $ 1,212 Health and Disability Plan– The Company has participated in Morris Communications’ health and disability plan for active employees. Accordingly, Morris Communications has allocated to the Company certain expenses associated with the payment of current obligations and the estimated amounts incurred but not yet reported. The expense allocated to the Company based on the total headcount, was $4,013 and $2,863 for the three months ended June 30, 2007 and 2006, respectively, and $7,648 and $6,032 for the six months ended June 30, 2007 and 2006, respectively. The Company was also allocated its portion of the health and disability obligation. The amounts allocated to the Company, based on total headcount, were $2,484 and $2,076 as of June 30, 2007 and December 31, 2006, respectively. The Company has recorded this liability within accrued employee costs in the accompanying financial statements. Workers’ Compensation Expense– The Company has participated in Morris Communications’ workers’ compensation self-insurance plan. Accordingly, Morris Communications has allocated to the Company certain expenses associated with the payment of current obligations and the estimated amounts incurred but not yet reported. The expenses allocated to the Company, based on a percentage of total salaries expense, were $829 and $770 for the three months ended June 30, 2007 and 2006, respectively, and $1,601 and $1,539 for the six months ended June 30, 2007 and 2006, respectively. -6- Table of Contents Loan receivable from Morris Communications– Under the Company’s indenture related to the senior subordinated notes, the Company is permitted to loan up to $40 million at any one time to Morris Communications or any of its wholly owned subsidiaries outside the Publishing Group, solely for purposes of funding its working capital, capital expenditures and acquisition requirements. The Company is also permitted to invest in or lend an additional $20 million at any one time outstanding to Morris Communications or any other Person(s), as defined in the debt indenture. The interest-bearing portion of all loans from the Company to Morris Communications bear the same rate as the borrowings under the Credit Agreement (for the three month period ended June 30, 2007, this rate was LIBOR (adjusted to the nearest 1/16th) + 1.00%). The Company distinguishes between intercompany transactions incurred in the ordinary course of business and settled on a monthly basis (which do not bear interest) and those of a more long-term nature that are subject to an interest accrual. Interest is accrued on the average outstanding long-term balance each month. Given the historical practice of Morris Publishing and Morris Communications settling a significant portion of the outstanding loan receivable balance with a dividend, this arrangement is considered in substance a capital distribution transaction and is classified as contra-equity within member’s deficit. In addition, interest accrued on this loan receivable is reported as contra-equity within member’s deficiency in assets for the periods presented. The Company has classified the outstanding $(2,838) and $23,153 loan (payable)/receivable balances, net of the $4,838 and $3,579 in accumulated interest accrued on these receivables, as of June 30, 2007 and December 31, 2006, respectively, as part of member’s deficiency in assets. During the three month periods ended June 30, 2007 and 2006, the Company reported the $716 and $476, respectively, in accrued loan receivable interest as contra-equity. The average interest rate for the three month periods ended June 30, 2007 and 2006 was 6.2917% and 6.0417%, respectively, on average loan receivable balances of $44,979 and $32,484, respectively. During the six month periods ended June 30, 2007 and 2006, the Company reported the $1,259 and $1,011, respectively, in accrued loan receivable interest as contra-equity. The average interest rate for the six month periods ended June 30, 2007 and 2006 was 6.2708% and 5.8125%, respectively, on average loan receivable balances of $38,853 and $34,624, respectively. Restricted payments– The Company is permitted under its debt arrangement to make restricted payments, which includes dividends and loans to affiliates in excess of the permitted limits described above, up to the sum of (1) 100% of the Company’s cumulative consolidated income before interest, taxes, depreciation and amortization (“Consolidated EBITDA”, as defined in the indenture) earned subsequent to the debt’s August 2003 issue date less (2) 140% of the consolidated interest expense of the Company for such period. On June 30, 2007 and March 31, 2006, the Company declared and recorded dividends of $40 million and $15 million, respectively, to Morris Communications, in effect, reducing the loan receivable from Morris Communications by the dividend amounts. At June 30, 2007, the Company had approximately $70.5 million available for future restricted payments under the credit indenture. Restricted cash released from escrow– Cash held in escrow was comprised of proceeds from the 2005 sale of the Company’s former Savannah newspaper facility which the Company elected to be deposited into an escrow account in order to potentially fund other acquisitions by the Company or Parent through a tax-deferred Section 1031 exchange. The Parent acquired $5,280 in qualified replacement property during the first quarter of 2006 with the reductions in the restricted escrow account being offset by an increase in loan receivable from Morris Communications. The remaining $1,500 in escrow became unrestricted to the Company on the March 27, 2006 -7- Table of Contents expiration date for the tax-deferred exchange. 3. Recently Issued Accounting Standards The Company will be required to adopt the Financial Accounting Standards Board’s (“FASB”)Statement of Financial Accounting Standards (“SFAS”) No. 157, “Fair Value Measurements” (“SFAS 157”) for the fiscal year beginning January 1, 2008. SFAS 157 provides a single definition of fair value and a hierarchical framework for measuring it, as well as establishing additional disclosure requirements about the use of fair value to measure assets and liabilities. The Company is in the process of evaluating the impact of SFAS 157 on its results of operations and financial position. In February 2007 FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Liabilities” (“SFAS 159”). SFAS 159 provides the option to report certain financial assets and liabilities at fair value, with the intent to mitigate volatility in financial reporting that can occur when related assets and liabilities are recorded on different bases and is effective for fiscal years beginning after November 15, 2007. The Company is in the process of evaluating the impact of SFAS 159, if elected, on its results of operations and financial position. In September 2006, the FASB issued SFAS No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans” (“SFAS No. 158”), an amendment of FASB Statements No. 87, 88, 106 and 132(R). SFAS No. 158 requires the recognition of the funded status of a retiree health plan in the statement of financial position, requires that changes in the funded status be recognized through comprehensive income, changes the measurement date for defined benefit plan assets and obligations to the entity’s fiscal year-end and expands disclosures. The recognition and disclosures under SFAS No. 158 are required as of the end of the fiscal year ending after June 15, 2007, while the new measurement date is effective for fiscal years ending after December 15, 2008.SFAS No. 158 requires that previously disclosed but unrecognized gains/losses, prior service costs, and transition obligations of a retiree health plan be recognized at adoption of SFAS No. 158 as a component of shareholder’s equity in accumulated other comprehensive income, net of applicable income taxes. The measurement date for the Company’s retiree health plan obligations is currently the Company’s fiscal year-end so a change in measurement date is not needed. Had SFAS No. 158 been adopted at December 31, 2006, the Company’s accumulated other comprehensive income would have decreased by $1,016, in effect, increasing the member's deficit by $1,016. In July 2006, the FASB issued Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” (“FIN No. 48”), effective for fiscal years beginning after December 15, 2006. Under FIN No. 48, companies are required to make explicit disclosures about uncertainties in their income tax positions, including a detailed roll forward of tax benefits taken that do not qualify for financial statement recognition. Under FIN No. 48, the recognition of a tax benefit would only occur when it is “more-likely-than-not” that the position would be sustained in a dispute with the taxing authority in the “court of last resort.” The adoption of FIN No. 48 had no impact on the Company. 4. Long-Term Debt At June 30, 2007 and December 31, 2006, total debt was $522 million and $524 million, respectively, with $47 million and $49 million outstanding on the $175 million revolving credit facility, respectively. At June 30, 2007, the interest rate on the Tranche A term loan outstanding was 6.375% and the weighted average interest rate on the revolver was 6.375%. The average interest rate on the debt outstanding was approximately 6.734% and 6.679% at June 30, 2007 and December 31, 2006, respectively. The commitment fee on the unborrowed funds available under the revolver was 0.375% at June 30, 2007 and December 31, 2006. -8- Table of Contents On July 3, 2007, the Company, as borrower, entered into an Amendment No. 1under the Credit Agreement dated as of December 14, 2005 (the “Credit Agreement”). The Credit Agreement contains financial covenants requiring the Company to meet certain financial tests on an on-going basis, including minimum interest coverage ratio, minimum fixed charge coverage ratio, and maximum cash flow ratios, based upon consolidated financial results of Morris Communications and substantially all of its subsidiaries (including the Company). The amendment relaxes these financial tests for an 18 month period from and including June 30, 2007 through but excluding December 31, 2008. Without either an improvement in the Morris Communications consolidated financial results in 2008 or a reduction of the Company’s indebtedness, the Company is at risk of failing to meet one or more of the financial covenants as of December 31, 2008, in which event the Company would be unable to borrow on the revolver and may be required to prepay the entire principal due under the Credit Agreement.The Company intends to carefully monitor the consolidated financial results and to take any necessary steps to avoid default, which steps may include (i) further amendments or refinancing of the Credit Agreement, which could increase the Company’s cost of capital, or (ii) the sale or transfer of a portion of the assets within the Morris Communications consolidated group to third parties or to affiliates with the sales proceeds being used to reduce the Company’s indebtedness. At June 30, 2007, the Company could borrow and use for general corporate purposes approximately $85 million under the Company’s most restrictive covenants which were from the senior bank credit facility and the Company was in compliance with all covenants under its debt arrangements. 5. Goodwill and Other Intangible Assets Goodwill is the excess of cost over fair market value of tangible net assets acquired. Goodwill is not presently amortized but tested for impairment annually or when the facts or circumstances at any of the Company’s reporting units indicate a possible impairment of goodwill as a result of a continual decline in performance or as a result of fundamental changes in a market in accordance with SFAS No. 142, “Goodwill and Other Intangible Assets”. Other intangible assets acquired consist primarily of mastheads and licenses on various acquired properties, customer lists, as well as other assets. Other intangible assets acquired (mastheads and domain names) which have indefinite lives and are not currently amortized, are tested for impairment annually or when facts or circumstances indicate a possible impairment of the intangible assets as a result of a continual decline in performance or as a result of fundamental changes in a market. Certain other intangible assets acquired (subscriber lists, non-compete agreements and other assets) are amortized over their estimated useful lives (from 5 to 20 years). During December 2006, the Company performed the required impairment tests of goodwill and the indefinite-lived intangible assets, which resulted in no impairments. Amortization expense of other intangible assets totaled $1,040 and $1,391 for the three months ended June 30, 2007 and 2006, respectively, and $2,452 and $2,781 for the six months ended June 30, 2007 and 2006, respectively. The remaining expense for the last six months of 2007 and for the four succeeding years for the existing definite-lived intangible assets is as follows: Debt Maturities 2007 11,500 2008 16,500 2009 16,500 Thereafter 497,500 Total $ 542,000 -9- Table of Contents Changes in the carrying amounts of goodwill and other intangible assets of the Company for the six months ended June 30, 2007 were as follows: Other intangible Goodwill assets Balance at December 31, 2006 $ 188,394 $ 12,267 Additions - 80 Amortization expense - (2,452 ) Balance at June 30, 2007 $ 188,394 $ 9,895 Other finite-lived and indefinite-lived intangible assets at June 30, 2007 and December 31, 2006 were as follows: Accumulated Net Cost amortization cost June 30, 2007: Finite-lived intangible assets Subscriber lists* $ 10,372 $ 5,272 $ 5,100 Non-compete agreements and other assets 61 43 18 Total finite-lived intangible assets 10,433 5,315 5,118 Indefinite-lived intangible assets Newspaper mastheads 4,656 4,656 Domain names 121 121 Total Indefinite-lived intangible assets 4,777 4,777 Total other intangible assets $ 15,210 $ 5,315 $ 9,895 * Eliminated $60,207 in fully amortized assets December 31, 2006: Finite-lived intangible assets Subscriber lists $ 70,579 $ 63,033 $ 7,546 Non-compete agreements and other assets 61 37 24 Total finite-lived intangible assets 70,640 63,070 7,570 Indefinite-lived intangible assets Newspaper mastheads 4,656 4,656 Domain names 41 41 Total Indefinite-lived intangible assets 4,697 4,697 Total other intangible assets $ 75,337 $ 63,070 $ 12,267 6. Commitments and Contingencies The Company and its subsidiaries are parties to several claims and lawsuits arising in the course of their normal business activities. Although the ultimate outcome of these suits cannot be ascertained at this time, it is the opinion of management that these matters, when resolved, will not have a material effect on the Company’s condensed consolidated financial statements. -10- Table of Contents ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with our unaudited condensed consolidated financial statements as of and for the three and six month periods ended June 30, 2007 and 2006 and with our consolidated financial statements for the year ended December 31, 2006 filed on Form 10-K. Overview Morris Publishing owns and operates 27 daily newspapers as well as nondaily newspapers, city magazines and free community publications in the Southeast, Midwest, Southwest and Alaska. While most of our revenue is generated from advertising and circulation from our newspaper operations, we also print and distribute periodical publications and operate commercial printing operations in conjunction with our newspapers. In addition, our newspaper operations generate revenues from both print and online media formats. Linage, rate and mix of advertisement are the primary components of advertising revenue. The advertising rate depends largely on our market reach, primarily through circulation, online page views and market penetration. The number of copies sold and the amount charged to our customers are the primary components of circulation revenue. Our other revenue consists primarily of commercial printing and other online revenue. During the first six months of 2007, advertising and circulation revenue represented 81.0% and 15.3%, respectively, of our total net operating revenue. Our advertising revenue consisted of 51.7% in retail, 5.9% in national and 42.4% in classified. Online advertising revenue, included in all advertising categories above, represented 10.4% of our total six month 2007 advertising revenue, up from 7.9% from last year. Employee and newsprint costs are the primary costs at each newspaper. Our operating performance is affected by newsprint prices, which historically have fluctuated. Newsprint costs have represented 10 - 15% of total operating expenses. Historically, newsprint has been subject to significant price fluctuations from year to year, unrelated in many cases to general economic trends. Supply and demand has typically controlled pricing. We believe that current and future sources of newsprint will be sufficient to meet our current and anticipated requirements. We continue to see overall declines in circulation at our newspapers which is consistent with the industry as a whole. We continue to focus on circulation retention efforts through lengthened subscriptions periods, new payment methods, and increased service levels. In addition, we view our industry’s currently changing landscape as a great opportunity, with many of our current strategic initiatives embracing these changes to continue to move us forward. While we continue to focus on our core business, we are aggressively pursuing innovation as the key to move our newspapers into a portfolio-model business with a wide variety of products focusing on meeting the changing needs of our core newspaper consumers and customers in all of our markets and helping us to remain the informational leaders in the communities we serve. -11- Table of Contents Critical accounting policies and estimates Critical accounting policies are those that are most significant to the portrayal of our financial position and results of operations and require difficult, subjective and complex judgments by management in order to make estimates about the effect of matters that are inherently uncertain. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts in our condensed consolidated financial statements. We evaluate our estimates on an on-going basis, including those related to our allowances for bad debts, asset impairments, post-retirement benefits, self-insurance and casualty, management fees, income taxes and commitments and contingencies. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities.
